
	

113 HR 428 IH: School Meals Reimbursement Rates Comparison Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 428
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require the Secretary of Agriculture to report on the
		  cost differences between providing school meals and supplements in each of the
		  territories of the United States and the 50 States and the District of
		  Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Meals Reimbursement Rates
			 Comparison Act of 2013.
		2.ReportNot later than April 1, 2014, the Secretary
			 of Agriculture shall prepare and submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report on—
			(1)the cost
			 differences between—
				(A)providing meals and supplements under the
			 Richard B. Russell National School Act (42 U.S.C. 1751 et seq.) and section 4
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) in Guam, American Samoa,
			 Puerto Rico, the Virgin Islands, and the Commonwealth of the Northern Mariana
			 Islands, respectively; and
				(B)the average cost
			 of providing meals and supplements under such provisions of law in the 50
			 States and the District of Columbia; and
				(2)the relation of
			 the cost differences determined under paragraph (1) to the national average
			 payment rates for meals and supplements prescribed under sections 4, 11, 13,
			 and 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753,
			 1759a, 1761, 1766) and section 4(b) of the Child Nutrition Act of 1966 (42
			 U.S.C. 1773(b)).
			
